11 N.Y.2d 862 (1962)
In the Matter of the Claim of Adolf Eckhaus, Appellant,
v.
Adeck Stores, Inc., et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued February 27, 1962.
Decided April 5, 1962.
Abraham Markhoff for appellant.
Leonard Marsili and Joseph Dean Edwards for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FROESSEL and FOSTER. Judges FULD, VAN VOORHIS and BURKE dissent and vote to affirm upon the opinion at the Appellate Division.
Order reversed, with costs to appellant in this court and in the Appellate Division against respondents employer and carrier, and the award of the Workmen's Compensation Board reinstated, in the following memorandum: The Workmen's Compensation Board found that due to a near automobile collision claimant was subjected to unusual strain and sustained an accidental injury in the nature of a coronary attack. On record that finding had substantial evidence to support it within the principle that an injury caused by emotional stress or strain may be found to be accidental within the purview of the Workmen's Compensation Law (Matter of Klimas v. Trans Caribbean Airways, 10 N Y 2d 209; Matter of Wachsstock v. Skyview Transp. Co., 279 App. Div. 831). No opinion.